Case 1:20-cv-06179-PAE Document 23 Filed 11/10/20 Page 1of1
Case 1:20-cv-06179-PAE Document 22 Filed 11/09/20 Page 1of1

LAW OFFICE OF ABEL L. PIERRE
ATTORNEY-AT-LAW, P.C.
140 BROADWAY, 46™ FLOOR
New YORK, NEW YORK 10005

TEL: (212) 766-3323
FAX: (212) 766-3322

abel(@apierrelaw.com

www.apierrelaw.com

 

November 3, 2020
VIA ECF

Hon. Paul A. Engelmayer, U.S.D.J.
United States District Court
Southern District of New York

40 Foley Square

New York, New York 10007

Re: Sandra Klaus v. M&T Bank Corporation et al
Case 1:20-cv-06179-PAE
Request to Adjourn initial Conference

Dear Judge Engelmayer:
As this court is aware, the undersigned is counsel for Plaintiff in the above referenced action.

[ write to request an adjournment of the Initial Status Conference scheduled for November 12, 2020 at
2:30am. No previous requests for an adjournment of this conference have been requested or granted.

| make this adjournment request because | have school-aged children. Due to the restrictions caused by
the COVID-19 pandemic and underlying health conditions, my children are enrolled in remote learning.
The restrictions and requirements in their remote learning schedule are such that | must directly supervise
their schooling all day on Tuesdays and Thursdays. This environment is not conducive to a telephonic
conference with the court.

{ am working and available on Mondays, Wednesdays and Fridays.

Counsels for the Defendants consent to the adjournment request. Counsel are available on the following
dates and times:

41/16/2020-- 11:00am to 5:00pm; and

11/20/2020-- 12:00pm noon to 4:00pm.

Counsel is not available on 11/13/2020 or 11/27/2020, but are available on Mondays, Wednesdays and
Fridays thereafter, Kind regards for the court’s courtesy in this matter

Respectfully submitted,
KI Dx Granted, The Initial Conference in this case, currently
scheduled for November 12, 2020 at 2:30 pm, is adjourned
to November 16, 2020 at 11:30 am. SO ORDERED.
Abel L. Pierre, Esq. Pavk A ~ ;
Attorney for Plaintiff ie C “V/
PAUL A. ENGELMA YER

United States District Judge
11/10/2020

 
